Appeal Dismissed and Memorandum Opinion filed April 26, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00152-CR

                    DERIN KEITH MUELLER, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 73524

                         MEMORANDUM OPINION

      Appellant was adjudicated guilty of indecency with a child by contact and
sentenced to prison for eight years on August 21, 2015. Appellant filed a notice of
appeal on March 4, 2022. The notice is not timely filed. See Tex. R. App. P.
26.2(a).

      A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). When a notice of
appeal is not timely filed, the court of appeals can take no action other than to
dismiss the appeal for lack of jurisdiction. See id.

      On March 16, 2022, the parties were notified that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      The appeal is dismissed for lack of jurisdiction.



                                    PER CURIAM


Panel consists of Justices Wise, Poissant and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2